DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending for examination.  Claims 1 and 10 are independent claims.  Claims 1 and 10 have been amended.
	This Office Action is Non-Final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/05/2022 has been entered.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 10 use “means” plus function language, the claim limitations with “means” language in bold and function with linking phrase are italicized:

10.  An analyzer configured to locate an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft, the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment, the analyzer comprising electronic circuitry configured to implement: 
means for retrieving an error report relating to transmission errors observed on each of said communication media; 
means for performing a first count of the transmission errors, per type of error and per communication chain, a communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question and a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment; 
means for computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment; and 
when, for such a communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin, means for generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said threshold to be exceeded. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification in Fig. 2, paragraphs 0027-0030, and Fig. 3, paragraphs 0031-0034 as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
Claim 1, line 10, “the communication chain” it is unclear which communication chain is referred to from “per communication chain”? The limitation on lines 9-10 “per communication chain” introduces a plurality of communication chains.  For purposes of this Office Action, the Examiner will interpret as “each of the communication chains”.
Claims 2-9 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 3, line 3 recites the limitation “of their respective fault codes” that lacks antecedent basis. For purposes of this office action, the Examiner will interpret as “of a plurality of respective fault codes”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 11 and 12 recites the limitation “the transmission in question” that lacks antecedent basis.  Appropriate correction is required. 
Claim 1, line 16 recites the limitation “the first counts”, this limitation is indefinite and unclear as to what “the first counts” refers to?  This limitation “the first counts” is plural and the limitation upon which it depends on line 9 “a first count” is singular. Appropriate correction is required.
Claim 1, line 20 recites the limitation “the communication chain”, this limitation is indefinite and unclear as to whether it refers to line 18 “one such communication chain” or lines 9-10 “per communication chain”?  Appropriate correction is required.
Claims 2-9 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 6, lines 3-4 recites the limitation “performed second counts” and lines 7-8 recites “the second counts” that lacks antecedent basis. Appropriate correction is required.
Claim 6, line 5 recites the limitation “the errors” that lacks antecedent basis. Appropriate correction is required.
Claim 10, line 16 recites the limitation “the first counts”, this limitation is indefinite and unclear as to what “the first counts” refers to?  This limitation “the first counts” is plural and the limitation upon which it depends on line 9 “a first count” is singular. Appropriate correction is required.
Claim 10, line 20 recites the limitation “the communication chain”, this limitation is indefinite and unclear as to whether it refers to line 18 “for such a communication chain” or line 10 “a communication chain”?  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C.  § 103 as being unpatentable over Kim et al. (International Publication No. WO 2010/051224 A1, cited in IDS), hereinafter Kim in view of Roggendorf (U.S. Patent No. 11,204,884 B1), hereinafter Roggendorf.
Regarding claim 1, Kim teaches:
a method for locating an intermittent fault (Kim, Fig. 3, paragraphs 0003-0004, 0019) 
in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005, 0060 teaches use in different places and times, low voltages. Communication structure describe in Fig. 1, paragraphs 0024-0025), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026), 
the method being implemented by an analyzer comprising electronic circuitry (Kim, Abstract, paragraphs 0020, 0038 teaches receiver receives signals that are analyzed. Fig. 7b shows controller of receiver paragraph 0043-0046) configured to perform the following steps: 
retrieving an error report relating to transmission errors observed on each of said communication media (Kim, Fig. 8 paragraph 0048-0052 various error rates reported for different wires 810, 811. Fig. 3, table 312 is a type of “error report” with transmission errors for communication media segments); 
performing a first count of the transmission errors, per type of error and per communication chain (Kim, paragraph 0048-0052, counts of errors by type of error, also see paragraph 0044), 
the communication chain being an assembly formed by a first piece of equipment that initiated the transmission in question, a second piece of equipment that was an intended recipient of the transmission in question (Kim, Fig. 1, paragraphs 0023-0028 and Fig. 3, paragraphs 0033-0035); 
computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment (Kim, paragraphs 0043-0047, particularly paragraph 0047, teaches it is inherent to compute median in determination of actual/normal operating status and those of actual intermittent fault status; this method includes calculation of various statistics including median); 
when, for one such communication chain, the first count exceeds a first threshold equal to the first median plus a predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said first threshold to be exceeded (Kim, paragraph 0045, 0052).
Kim does not distinctly disclose a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment.
	Roggendorf, in the same field of endeavor teaches a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment (Roggendorf, Abstract, Figs. 1-2 and 4, 104a, 104b and col. 3, lines 40-50).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Kim with that of Roggendorf for a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment because this improves reliability and performance of systems and allows redundant RT and buses to be seamlessly configured to replace, backup, or recover for failed associated main RT and bus (Roggendorf, col. 1, lines 47-67, col. 3, lines 17-25, col. 3, lines 51-67 and col. 4, lines 1-5).

Regarding claim 10, Kim teaches:
an analyzer (Kim, Abstract, paragraphs 0020, 0038 teaches receiver receives signals that are analyzed. Fig. 7b shows controller of receiver paragraph 0043-0046) 
configured to locate an intermittent fault (Kim, Fig. 3, paragraphs 0003-0004, 0019) 
in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005, 0060 teaches use in different places and times, low voltages. Communication structure describe in Fig. 1, paragraphs 0024-0025), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026), 
the analyzer comprising electronic circuitry (Kim, Fig. 8, paragraph 0052 teaches circuitry of receiver that includes analyzer) configured to implement: 
means for retrieving an error report relating to transmission errors observed on each of said communication media (Kim, Fig. 8 paragraph 0048-0052 various error rates reported for different wires 810, 811. Fig. 3, table 312 is a type of “error report” with transmission errors for communication media segments); 
means for performing a first count of the transmission errors, per type of error and per communication chain (Kim, paragraph 0048-0052, counts of errors by type of error, also see paragraph 0044), 
a communication chain being an assembly formed by a first piece of equipment that initiated a transmission in question, a second piece of equipment that was an intended recipient of the transmission in question (Kim, Fig. 1, paragraphs 0023-0028 and Fig. 3, paragraphs 0033-0035); 
means for computing a first median of the first counts for communication chains comprising the same pair of wired pieces of equipment (Kim, paragraphs 0043-0047 determination of actual/normal operating status and those of actual intermittent fault status includes calculation of various statistics including median); and 
when, for such a communication chain, the first count exceeds a first threshold equal to said median plus a predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
means for generating an alarm indicating detection of an intermittent fault in association with the communication chain that led said threshold to be exceeded (Kim, paragraph 0045, 0052). 
Kim does not distinctly disclose a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment.
	Roggendorf, in the same field of endeavor teaches a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment (Roggendorf, Abstract, Figs. 1-2 and 4, 104a, 104b and col. 3, lines 40-50).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Kim with that of Roggendorf for a plurality of wires of said cabling forming one said communication medium between the first piece of equipment and the second piece of equipment, the plurality of wires providing a redundant capacity in transmission paths between the first piece of equipment and the second piece of equipment because this improves reliability and performance of systems and allows redundant RT and buses to be seamlessly configured to replace, backup, or recover for failed associated main RT and bus (Roggendorf, col. 1, lines 47-67, col. 3, lines 17-25, col. 3, lines 51-67 and col. 4, lines 1-5).

Regarding claim 2, the rejection of claim 1 is incorporated as given above. Kim teaches wherein the alarm indicating detection of an intermittent fault is generated when, furthermore, there is a concordance in results for services using the communication chain in question (Kim, paragraph 0045 identity of transmitter, communication segment and number of packets received determines alarm (i.e. results for services using the communication chain)). 

Regarding claim 3, the rejection of claim 1 is incorporated as given above. Kim teaches comprising, before the first count is performed, the following step: 
performing filtering by error grouping, by virtue of their respective fault codes, using a dictionary of fault codes (Kim, Fig. 3, paragraphs 0033-0035 setup of table and grouping of faults by segment.  Fig. 7b, paragraphs 0043-0045, 0058-0059 teaches a dictionary of expected previously stored packets.).  

Regarding claim 4, the rejection of claim 1 is incorporated as given above. Kim teaches comprising, before the first count is performed, the following step: 
performing filtering comprising isolating a portion of the retrieved error report corresponding to errors (Kim, Fig. 3, paragraphs 0033-0035 setup of table and grouping of faults by segment. Fig. 7b, paragraphs 0043-0045, 0058-0059 teaches filtering.) relating to at least one of 
one or more selected communication chains (Kim, Fig. 3, error report broken up by S=backbone segment or Br=branch segment), 
errors contained in a parameterized duration (Kim, paragraphs 0021, 0031,  0039, 0046), and 
services using the communication structure (Kim, Abstract, paragraphs 0024, throughout Kim teaches communication structure is used for multiple purposes. Fig. 9. paragraphs 0054-0056 describes communication transmitter.).  

Regarding claim 5, the rejection of claim 1 is incorporated as given above. Kim teaches wherein the cabling is a plurality of CAN buses forming said communication media (Kim, Fig. 1, paragraph 0023, teaches electrical interconnect backbone. Paragraph 0024 teaches transmitters “may operate and transmit packets or messages at any voltage level appropriate for the electrical interconnect backbone 102.” that is a type of message based CAN bus and paragraph 0004 teaches use in aircraft). 

Regarding claim 6, the rejection of claim 1 is incorporated as given above. Kim teaches furthermore comprising the following steps: 
comparing, for each communication chain, the performed first count with performed second counts in reference error reports stored in a database providing a statistical reference of the errors usually observed during at least one of phases of manufacture and phases of service of aircraft (Kim, Fig. 7b, paragraphs 0043-0045 and 0048-0052); and 
when the first count exceeds a second threshold equal to the median of the second counts plus said predefined margin (Kim, Fig. 7b, paragraph 0045, 0047, test run includes margin fault boundary), 
generating the alarm indicating detection of an intermittent fault in association with the communication chain that led said second threshold to be exceeded (Kim, Fig. 7b, 0041-0052, especially paragraph 0045, 0052).  

Regarding claim 7, the rejection of claim 1 is incorporated as given above.  Kim teaches:
a method for repairing an intermittent fault in a communication structure of an aircraft during at least one of a phase of manufacture and a phase of service of the aircraft (Kim, paragraphs 0003-0005 teaches detection of intermittent faults and problems with leaving them unrepaired, so detection and repair is required), 
the communication structure comprising pieces of equipment that are interconnected by cabling forming a plurality of communication media that are shared between said pieces of equipment (Kim, Fig. 1, electrical interconnect backbone 102 connecting transmitters 104, 106, … to receiver 118, port 132, external device 134 that is PC, display as taught in paragraph 0026),
the method comprising the method for locating the intermittent fault according to claim 1 (Kim, Fig. 3, paragraphs 0003-0004, 0019, see mappings in claim 1 above), and furthermore the following steps: 
performing a drawing analysis, based on technical drawings used to design the aircraft, to determine a location of the communication chain suspected of having an intermittent fault (Kim, paragraphs 0003-0008, teaches determining the location using reflection. Paragraphs 0045, 0052 teaches forming graphical images during alarm on external devices including drawing maps); and 
performing a physical analysis and targeted repair of said communication chain (Kim, paragraphs 0003-0008). 

Regarding claim 8, the rejection of claim 1 is incorporated as given above.  Kim teaches a computer-implemented method that includes the steps of the method according to claim 1 (Kim, paragraph 0053 teaches microprocessor that includes code (i.e. computer-implemented method). Receivers include analyzers that contain processors executing instructions to analyze signal).  

Regarding claim 9, the rejection of claim 1 is incorporated as given above.  Kim teaches a non-transitory computer readable storage medium, storing a computer program containing instructions that lead to an execution, by a processor, of the method according to claim 1, when said instructions are read and executed by the processor (Kim, Fig. 4, paragraphs 0053, 0034, 0036, 0038 teaches microprocessor and memory that includes code. Receivers include analyzers that contain processors and memory executing instructions to analyze signal).  
	
Response to Arguments
Applicant’s arguments filed 04/05/2022 with regards to independent claims 1 and 10 have been fully considered, but they are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Frei et al. (U.S. Publ. No. 2014/0006660 A1) teaches an interfacing device is configured to process one or more rules, based on sensor data, to perform a predetermined action. During operation, the device can receive a device configuration that includes a rule for the interfacing device. The rule can include an action description for performing an action, and can include a condition that takes sensor data as input and indicates criteria for performing the action. The device can store the rule in a rule repository, and determines a remote interfacing device that generates data associated with the rule's condition. The device can also subscribe to the data from the remote interfacing device. The device calculates a mean or median sensor measurement, a sum of the sensor measurements, or any result computed from the sensor measurements using a mathematical function.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114